** Summary ** PERMITTED TELEPHONE DIRECTORY LISTINGS OF ACCOUNTANTS Under the provisions of 59 O.S. 15.22 [59-15.22] (1971), accountants licensed by the State Board of Public Accountancy can hold themselves out as public bookkeepers or tax return preparers by listing their names under the telephone directory classifications of "Tax Return Preparation" and "Bookkeeping Service." The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Can an accountant licensed under the Public Accountancy Act of 1968 hold himself out as a public bookkeeper, or tax return preparer by listing his name under the appropriate telephone directory classifications? Rule 3.02 (b) (1), Article 3, Rule VIII, Rules of General Application, as promulgated by the Oklahoma State Board of Public Accountancy, provides: "(b) A CPA or a PA may authorize the listing in telephone directories of his name and/or name of firm, address and telephone number, but in so doing must adhere to the following: "(1) A CPA or a firm of CPAs may be listed only under 'Accountants — -Certified Public.' A PA or a firm of PAs may be listed only under 'Accountants — Public.' Listing under any classification other than this constitutes a violation of this rule. Samples of such other classifications are 'Income Tax Service,' 'Tax Consultants,' 'Tax Return Preparation' and 'Bookkeeping Service.' " Title 59 O.S. 15.22 [59-15.22] (1971) of the Public Accountancy Act sets forth who shall be required to hold a permit from the State Board of Public Accountancy to practice public accounting and provides in the last paragraph of the section: "Nothing contained in this Act shall prohibit any person or persons from holding himself or themselves out as public bookkeepers or tax return preparers." While the State Board of Public Accountancy has promulgated a rule forbidding accountants under the jurisdiction of the Board from listing their names under the telephone directory classifications of "Tax Return Preparation" and "Bookkeeping Service," Section 15.22 of Title 59 provides that any person or persons can hold themselves out as public bookkeepers or tax return preparers. Since the authority of the State Board of Public Accountancy to enact rules derives from the statutory provisions of the Public Accountancy Act, the prohibition in Section 15.22, if not restricted to persons other than accountants under the jurisdiction of the State Board of Public Accountancy, would allow said accountants to hold themselves out accordingly.  Words used in any statute are to be understood in their ordinary sense, except when a contrary intention plainly appears. 25 O.S. 1 [25-1] (1971). A plain reading of Section 15.22, as set out above, indicates that any person under the jurisdiction of the Board, including an accountant, can hold himself out as a public bookkeeper or tax return preparer, the term "any person" being all inclusive. An examination of the Public Accountancy Act reveals no legislative intent that the language in the section convey a different meaning. It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Under the provisions of 59 O.S. 15.22 [59-15.22] (1971), accountants licensed by the State Board of Public Accountancy can hold themselves out as public bookkeepers or tax tax return preparers by listing their names under the telephone directory classifications of "Tax Return Preparation" and "Bookkeeping Service." (Mike D. Martin)